Cassoday, J.
The ground alleged -for the attachment was, in effect, that the chattel mortgage given by the defendant to Dick & Berkley, April 16, 1886, the additions thereto, and the renewal thereof in April, 1888, were in fact made by Jackson with the intent to defraud his creditors.
The testimony taken in the case of Campbell v. Dick, ante, p. 42, so far as applicable, was stipulated into this case on the trial of the issue raised by the traverse of the affidavit for the attachment. Both trials were had before the same presiding judge; and his findings as to the bona fides of the mortgage so given to Dick & Berkley, the additions thereto, and the renewal thereof, virtually dispose of the same questions in favor of the defendant in this case. In fact, the little additional testimony taken in this case confirmed the findings that such disposition of his property by Jackson was in good faith to secure a bona fide indebtedness, and without any intent to hinder, delay, or defraud his creditors. Had the plaintiffs in this case proved what they offered to prove in the other case, to the effect that the property covered by Dick & Berkley’s mortgage never in fact belonged to Jackson, but was the property of the plaintiffs, they would have conclusively established the absence of any intent on the part of Jackson to defraud his creditors in making such disposition of the property. This must be so, since he could only have thus defrauded his own creditors by thus disposing of his own property with such fraudulent intent. In other words, he could not have defrauded his own creditors by wrongfully disposing of some other person’s property.
By the Court.— The order* of the circuit court is affirmed.